Citation Nr: 1617513	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to June 1996, and from December 1996 to October 2008.

These matters came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for an upper back disability, lumbar spine disability, cervical spine disability, headaches, and chronic sinusitis.  

The Board remanded the above issues in May 2014.  

In separate December 2015 rating decisions, the Appeals Management Center (AMC) granted entitlement to service connection for lumbar disk syndrome with lumbar spondylosis, assigning a 10 percent rating, and cervical spondylosis/sprain, assigning a noncompensable rating, both effective November 1, 2008.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  The appeal of entitlement to service connection for upper back disability is moot due to the grant of service connection for lumbar disk syndrome with lumbar spondylosis and cervical spondylosis/sprain.  

2.  The evidence shows that the Veteran's current chronic sinusitis is the result of his active service.

3.  The competent and probative evidence shows that the Veteran's headaches are a symptom associated with his now service-connected chronic sinusitis.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for upper back disability is dismissed as moot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria to establish service connection for chronic sinusitis, with associated headaches, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In May 2014, the Board remanded the issues of entitlement to service connection for cervical spine disability, lumbar spine disability, and upper back disability for a VA examination to assess the nature and etiology of his claimed disabilities.  In July 2015 and December 2015, the Veteran underwent VA examinations wherein the examiners diagnosed cervical spondylosis and cervical sprain, lumbar disk syndrome, and lumbar spondylosis.  As detailed hereinabove, in December 2015 rating decisions, the AMC granted entitlement to service connection for lumbar disk syndrome with lumbar spondylosis, assigning a 10 percent rating, and cervical spondylosis/sprain, assigning a noncompensable rating, both effective November 1, 2008.  As a result of the grant of these disabilities, the issue of entitlement to service connection for upper back disability is deemed moot as any symptomatology is contemplated in the lumbar spine and cervical spine disability ratings.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to service connection for upper back disability is dismissed.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Initially, the Board notes that service connection is in effect for allergic rhinitis, rated noncompensably disabling.  The Veteran is claiming entitlement to service connection for chronic sinusitis and headaches due to service.

Service treatment records are replete with diagnoses of sinusitis and chronic sinus congestion.  Specifically, a November 1989 record reflects an assessment of maxillary sinusitis to include complaints of headaches for 8 years associated with his sinusitis.  06/06/2008 Virtual VA entry, STR-Medical (150 pages) at 107.  A February 1990 Report of Medical History reflects a notation of chronic low grade sinusitis with associated headaches.  06/06/2008 Virtual VA entry, STR-Medical (48 pages) at 8.  Records from May, June, July, and August 1990 reflect diagnoses of allergic rhinitis, chronic sinusitis, and chronic sinus congestion.  06/06/2008 Virtual VA entry, STR-Medical (150 pages) at 100-101.  An August 1991 record reflects sinus congestion and a September 1991 record reflects allergic rhinitis vs. sinusitis.  Id. at 95-96.  An August 1992 record reflects a provisional diagnosis of chronic sinusitis rule out polyp.  Id. at 124.  The records reflect that he underwent sinus surgery in 1992.  06/06/2008 Virtual VA entry, STR-Medical (48 pages) at 
2-3.  A record dated February 2000 record reflects an assessment of sinusitis.  06/06/2008 Virtual VA entry, STR-Medical (150 pages) at 63.  A November 2002 record reflects an assessment of sinusitis.  Id. at 58.  

A July 2008 pre-discharge VA examination reflects the Veteran's complaints of allergic rhinitis occasionally complicated by a sinus infection with associated headaches.  The examiner diagnosed allergic rhinitis but found no pathology of sinusitis and referred to the diagnosis of allergic rhinitis with regard to headaches.  12/19/2008 Virtual VA entry, C&P Exam.

Post-service records reflect an April 2011 reported history of sinusitis with complaints of occasional sinus pain with objective findings of nasal passage blockage with no specific assessment.  07/10/2014 VBMS entry, Medical Treatment Record-Government Facility at 23.  A June 2012 record reflects a report of chronic sinusitis with an assessment of allergic rhinitis.  Id. at 13.  

While sinusitis has not been specifically diagnosed post-service, as detailed hereinabove, chronic sinusitis was diagnosed during service and the Veteran sought treatment on multiple occasions prior to surgery and following surgery.  Thus, the Board finds that chronic sinusitis was incurred coincident with service.  38 C.F.R. § 3.303.  In sum, the Board finds that service connection is warranted for sinusitis.  

As detailed hereinabove, service treatment records reflects complaints of headaches associated with his sinusitis.  Likewise, the post-discharge examination reflects complaints of headaches associated with his sinusitis and allergic rhinitis.  There has been no specific diagnosis of a chronic headache disability other than headaches associated with his sinusitis.  Thus, the Board finds that this condition is a symptom associated with his chronic sinusitis and in light of the grant of service connection for chronic sinusitis will be compensated accordingly in contemplation of 38 C.F.R. § 4.97, Diagnostic Code 6514.  


ORDER

Entitlement to service connection for upper back disability is dismissed.

Entitlement to service connection for chronic sinusitis, with associated headaches, is granted.



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


